Citation Nr: 1757322	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritic changes, right wrist, status-post right navicular fracture.

3.  Entitlement to a compensation disability rating for osteoarthritic scar, base of right fifth metacarpal bone, residual of laceration.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia. 

In October 2017 the Veteran testified before the undersigned during a travel Board hearing.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed these systems to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue regarding PTSD/depressive disorder is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD/depressive disorder was manifested by suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

2.  During the appeal period, the Veteran's PTSD has not manifested as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms on a par with the level of severity exemplified in these manifestations.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a disability rating of 70 percent for PTSD/depressive disorder, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating of in excess of 70 percent for PTSD/depressive disorder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fully favorable decision herein, no further discussion of the duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

The Veteran contends, and testified before the undersigned, that he is entitled to a 70 percent rating for his PTSD/depressive disorder.  In a September 2012 rating decision, service connection was granted for PTSD/depressive disorder with a 30 percent evaluation effective March 24, 2008, and an evaluation of 50 percent assigned from August 21, 2012.  In January 2013 the Veteran filed a claim for an increased rating. 

Rating Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD/depressive disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Board notes that when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

The Veteran's acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  Basically, GAF scores are a snapshot of a person's mental functioning on a particular day.  GAF score and interpretations of the score are important considerations in rating a psychiatric disability but they are not dispositive.  Richard, 9 Vet. App. at 267.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

Rating Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the Veteran contends, and testified before the undersigned, that he is entitled to a 70 percent rating for his PTSD/depressive disorder.  In a September 2012 rating decision, service connection was granted for PTSD/depressive disorder with a 30 percent evaluation effective March 24, 2008, and an evaluation of 50 percent assigned from August 21, 2012.  In January 2013 the Veteran filed a claim for an increased rating. 

For the entire appeal period, based on the evidence, the Board finds that a rating of 70 percent, but no higher, is warranted.  During the entire appeal period, the Board does not find that a rating in excess of 70 percent is warranted.  

The Veteran was afforded a VA examination in August 2012 in which his symptoms were noted to include intrusive thoughts, nightmares, flashbacks, distress to cues, avoidance, diminished interest/participation in activities, emotional numbness, sense of foreshortened future, irritability/anger, exaggerated startle response, depressed mood most of the day, markedly diminished interest in pleasurable activities, fatigue, feelings of worthlessness, restrictive range of affect, and excessive or inappropriate guilt.  The Veteran noted that he was previously divorced and estranged from his current wife and children.  The examiner noted a GAF of 55 based on moderate persistent symptoms of PTSD/major depressive disorder, serious impairment in social functioning, and mild to moderate difficulty in occupational functioning.

The Veteran was afforded a VA examination in March 2013 in which his symptoms were noted to include depressed mood and feelings of worthlessness, occasional passive suicidal ideation, intrusive thoughts and memories, distress with traumatic cues, avoidance, feelings of detachment, difficulty staying asleep, irritability, hypervigilance, depression occasionally negatively impacted his ability to accomplish tasks, social isolation, avoidance of crowds, problems in his marital relationship stemming from anger and irritability, difficulty in social relationships, anxiety, and mild memory loss.  The examiner noted a GAF of 60 based on moderate symptoms of PTSD, moderate impairment in family relationships, and mild impairment in social relationships.

The Veteran submitted a statement in July 2014 as to his symptoms to include suicidal ideation, sleep disturbances, mild memory loss, hypervigilance that interfere with his daily activities, anxiety, outburst with anger and irritability that contributed to his multiple unsuccessful marriages, and social avoidance.

In March 2017 Dr. C.W.T. and J.D. submitted correspondence regarding the Veteran's symptoms to include depression, anxiety, intrusive thoughts, irritability, anger, insomnia, nightmares, social isolation, relationship problems, hypervigilance, avoidance, an inability to handle stress at work, difficulty following simple directions, memory loss, prior altercations and disputes with coworkers, flashbacks, panic attacks, reactivity, and exaggerated startle response.

The Veteran was afforded a VA examination in July 2017 in which his symptoms were noted to include depressed mood and feelings of worthlessness, occasional passive suicidal ideation, intrusive thoughts and memories, distress with traumatic cues, avoidance, feelings of detachment, difficulty staying asleep, irritability, hypervigilance, nightmares, insomnia, anxiety, depression, isolation, guilt, self-deprecation, and problems with concentration.  The Veteran reported that his marriage was "only on paper" with no connection there at all.

After carefully reviewing the evidence of record, the Board concludes the occupational and social impairment from the Veteran's PTSD/depressive disorder more nearly approximated the impairment contemplated by the 70 percent rating.  

In determining that the Veteran's PTSD warrants the aforementioned disability rating, the Board has considered the GAF scores assigned for the Veteran.  The GAF scores for the Veteran during the period of time in question varied, and GAF scores do not correlate to any specific rating.  The Board will rely on examination findings and the actual assessments of the Veteran's occupational and social functioning to ensure a complete assessment. 

Review of the evidence of record demonstrates suicidal ideation; impaired impulse control with outburst with anger and irritability that contributed to his multiple unsuccessful marriages; difficulty in adapting to stressful circumstances (including work or a worklike setting) as he would isolate and avoid crowds; and an inability to establish and maintain effective relationships as he reported being estranged from his wife and children.  These symptoms more nearly approximate the level of severity contemplated by the higher, 70 percent rating. 

Finally, a review of the evidence does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 100 percent rating for PTSD/depressive disorder at any point during the appeal period, or indeed for any rating in excess of 70 percent.  The evidence does not reveal that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Nor did he have symptoms on par with this level of severity.  Consequently, the criteria for a rating in excess of a 70 percent, including that necessary for a 100 percent rating, have not been met.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and the lay statement.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher staged ratings.


ORDER

A 70 percent disability rating, but no higher, for PTSD/depressive disorder is granted.

Entitlement to a rating in excess of 70 percent for PTSD/depressive disorder is denied.


REMAND

The Veteran was afforded VA examinations in July 2017 for his right wrist and osteoarthritic scar in which the examiner stated that there was evidence of pain on passive range of motion testing and evidence of pain on non-weight bearing testing; however, the examination reports do not otherwise provide a clear indication of the range of motion findings that were obtained on active versus passive and in weight and non-weight bearing motion.  Moreover, the Veteran testified before the undersigned as to the limitation of function of his right wrist/metacarpal bone to include limited grasp and manipulation of the hand, stiffness, and pain from the back thumb joint and across the top of the wrist.

For these reasons, new examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the issue of entitlement to TDIU, the Board finds that the Veteran should be provided a VA examination to determine whether his service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s) with an appropriate examiner to determine the current severity of the right wrist and osteoarthritic scar.  Access to the Veteran's electronic claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was undertaken.  The examiner should provide a comprehensive report including complete explanation for all opinions and conclusions reached.

(a) All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing considering active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.  

The examiner should also determine whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and whether there is any pain which could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

(b) The examiner should identity any neurological manifestations of the Veteran's disability.

(c) The examiner should describe any disabling effects of the scar and should indicate whether the scar causes limitation of function.  

All opinions expressed should be accompanied by supporting rationale.

2.  Schedule the Veteran for VA examination(s) with an appropriate examiner to determine the functional impairments related to his service-connected disabilities.  The entire electronic record must be made available to the individual designated to examine the Veteran.

The examiner is requested to describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  In particular, the examiner should provide comment as to functional effects on the Veteran's ability to perform the physical acts required for gainful employment in a labor and sedentary capacity as well as any functional impairment attributable to the use of medications for the service-connected disabilities.   All opinions expressed should be accompanied by supporting rationale.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


